DETAILED ACTION

This office action is in response to Remarks and Amendments filed November 10, 2021 in regards to a continuing application filed July 2, 2018 claiming priority to PCT/JP2016/088961 filed December 27, 2016 and foreign applications JP2016-002872 filed January 8, 2016 and JP2016-044421 filed March 8, 2016.  Claims 1, 8, 14, and 16 have been amended. Claims 3, 5, 10, 15, and 20-25 have been cancelled without prejudice. Claim 26 is new.  Claims 1-2, 4, 6-9, 11-14, 16-19, and 26 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-9, 11-14, 16-19, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: over Kurihara et al. (WO 2009/093568 A1 wherein US 2010/0292393 A1 is used as an English language translation).
Kurihara et al. disclose fluoroalkyl alcohol­ (meth)acrylic acid derivatives that are compounds that can be used as starting material monomers for water- and oil-repellents represented by the general formulae:
CF3(CF2)n(CH=CF)a(CF2CF2)b(CH2CH2)cOCOR=CH2 and 
CF3(CF2)n-1(CF=CH)aCF2(CF2CF2)b(CH2CH2)cOCOCR=CH2,
wherein R is a hydrogen or a methyl group, n is an integer of 1 to 5, a is an integer of 1 to 4, b is an integer of 0 to 3, and c is an integer of 1 to 3. Kurihara et al. indicate that the compounds disclosed 
However, Kurihara et al. do not teach or fairly disclose a fluorine-containing compounds represented by the general formulae (1) or (2):
Rf1-(CR1=CR2-X-Rf2)n-Y-Z      (1)
Rf1-(X-CR1=CR2-Rf2)n-Y-Z      (2) 
wherein  
in the formula (1) R1 and R2 represent a hydrogen atom and X is absent, 
in the formula (1) R1 represents a fluorine atom, R2 represents a hydrogen atom and X represents CH2, or
in the formula (2) R1 represents a hydrogen atom, R2 represents a fluorine atom and X represents CH2;
Y is represented by the following general formula (8): 
(CH2)l-Q-(CH2)m (8) 
wherein in the formula (8), the sum of l and m is an integer of 2 to 6; and
Q is absent in the formula (8), or represents -OCONH-, - CONH-, -O-, -NH-, -CO-O-, -O-CO-, -NHCONH- or -C6H4-; 
Z in general formula (1) or (2) is either (i) a phosphonic acid group represented by general formula (3) or (4), or (iii) SiLkL’(3-k) wherein L represents a hydrolyzable group or a hydroxyl group, L' represents a hydrocarbon group having 1 to 6 carbon atoms, k represents an integer of 1 to 3, and the L and L' groups may be different from or the same as each other.
Kurihara et al. do not teach or fairly suggest the combination of limitations of the instant claims.

In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763